UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                                                                          S1 16-CR-398 (PAE)
                         -v-
                                                                               ORDER
 SAJMIR ALIMEHMETI,

                                         Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court has received the Bureau of Prisons’ letter dated February 13, 2020, explaining

the disciplinary sanction it has imposed on defendant Alimehmeti. For avoidance of doubt, the

Court did not ask BOP to reconsider its determination that Mr. Alimehmeti had violated the

BOP’s disciplinary code, meriting punishment. That determination is within the administrative

discretion of the BOP. The Court instead asked the BOP, in light of the fact that Mr.

Alimehmeti’s mother is temporarily in the United States from Albania for the sole purpose of

visiting her son, to consider imposing a punishment that would permit her to visit him before she

returns to Albania.

       The Court is dismayed that the BOP’s response to the Court did not so address, or even

acknowledge, this request. The Court again urges the BOP, in strong terms, to reassess whether

its interest in prison discipline requires denying the requested visit.

       The Court directs Government counsel to furnish this order to the general counsel and

warden of the MCC forthwith.
      SO ORDERED.


                               
                            __________________________________
                                  PAUL A. ENGELMAYER
                                  United States District Judge
Dated: February 19, 2020
       New York, New York
